Citation Nr: 1740318	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-24 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD) and dysthymic disorder, currently evaluated as 70 percent disabling, to include consideration of an extrasachedular rating under 38 C.F.R. 3.321.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Army from September 1995 to July 2002. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The appeal has since been transferred to the jurisdiction of the Togus, Maine VARO.

In January 2015 and September 2015, the Board remanded this case for further development.  The matter has now been returned.

The January 2011 rating decision assigned a 70 percent disability rating to the service-connected PTSD and dysthymic disorder, effective September 27, 2010, the date of the claim for increased compensation.  As the assigned rating does not represent the maximum rating available, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board apologizes for the delay, but a remand is necessary to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given the deficiencies with the July 2016 VA administrative review for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) by the acting director for compensation service, explained further below, this claim must be remanded in order to obtain an administrative review for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) based on a full factual record, and to ensure compliance with the prior Board remand.

The September 2015 remand directed that the Veteran be contacted and asked to identify medical treatment received for her PTSD and dysthymic disorder since the record was last updated.  The remand further directed that copies of any outstanding relevant records were to be obtained.  The remand then directed that following any indicated additional development, the claim was to be referred to VA's Director of Compensation Services or the Undersecretary for Benefits for adjudication of entitlement to an extraschedular rating for PTSD and dysthymic disorder under the provisions of 38 C.F.R. § 3.321 (b)(1).  The Board's remand directions were not accomplished.

The Veteran was contacted, and on October 4, 2015 VA received the Veteran's Authorization for Release of Information listing 7 different VA treatment facilities: each with addresses, telephone numbers, names of providers, and dates of treatment.  A handwritten note at the top of page 1 of the Authorization alerted the reader to, "[p]lease note these are VA treatment facilities."  However, on October 23, 2015, a VA medical records request reject notice erroneously stated that the Authorization did not meet the criteria for action under the PMR Program Guideline because the provider listed was non-private.  The record is devoid of any other attempts to retrieve the medical records of the 7 different VA treatment facilities listed on the October 4, 2015 Veteran's Authorization for Release of Information and/or VA responses, negative or positive, to such attempts.  To date, the entire listing of requested medical records have not been associated with the record.  Some of the records have been associated, but not all of them.  VA has not met its duty to assist.  The outstanding medical records must be obtained and associated with the claims file.

As this is a claim for an increased rating, it is necessary to have all of the requested medical records, both historical and current, associated with the record in order to provide a full factual foundation upon which VA's Director of Compensation Services or the Undersecretary for Benefits can render an administrative review for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  Reliance on an inaccurate factual basis is not probative.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  A remand of this claim is needed in order to obtain an administrative review for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) that gives adequate consideration to all of the pertinent evidence of record.

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the claims file all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Obtain all outstanding VA medical records and private medical records, including White River Junction, Vermont VAMC from August 2009 to present; VAMC Bennington, Vermont CBOC from August 2009 to present; Bedford, Massachusetts CBOC/VAMC from December 2008 to December 2010; Minneapolis, Minnesota VAMC from June 2006 to December 2008; Tomah, Wisconsin VAMC from March 2005 to June 2006; Fairbanks VA CBOC in Fort Wainwright, Alaska from August 2003 to March 2006; Fairbanks Vet Center in Fairbanks, Alaska from August 2003 to March 2006; and associate them with the claims file.

2.  Associate with the claims file those records identified as "reporting all treatment received at VAMC, received Octber 4, 2016," in the August 7, 2016 SSOC and "medical records from Tomah VAMC dated February 1 2015 to June 3, 2016" in the June 8, 2016 Appeals Management Center's memorandum regarding an extraschedular evaluation.

3.  After all development has been completed and returned from Steps 1 and 2, refer the Veteran's claim to VA's Director of Compensation Services or the Undersecretary for Benefits for adjudication of entitlement to an extraschedular rating for PTSD and dysthymic disorder under the provisions of 38 C.F.R. § 3.321 (b)(1).

4.  Thereafter, readjudicate the Veteran's claim for an increased disability rating for PTSD and dysthymic disorder, currently evaluated as 70 percent disabling, to include extraschedular consideration under 38 C.F.R. § 3.321 (b)(1).  The adjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate laws and regulations.

5.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




